 
EXHIBIT 10.1
TRUE NORTH ENERGY CORP.


EXECUTIVE EMPLOYMENT AGREEMENT


THIS EXECUTIVE EMPLOYMENT AGREEMENT (this "Agreement") is made between True
North Energy Corp., a Nevada corporation and its affiliated companies
(collectively referred to as the “Company"), and John Folnovic (“Executive”).
Unless otherwise indicated, all references to Sections are to Sections in this
Agreement. This Agreement is effective as of the “Effective Date” set forth in
Section 11 below.
 
WITNESSETH:


WHEREAS, the Company desires to obtain the services of Executive, and Executive
desires to be employed by the Company upon the terms and conditions hereinafter
set forth;


NOW, THEREFORE, in consideration of the premises, the agreements herein
contained and other good and valuable consideration, receipt of which is hereby
acknowledged, the parties hereto agree as of the date hereof as follows:


1. Employment. The Company hereby agrees to employ Executive, and Executive
hereby agrees to serve the Company, as its President and Chief Executive Officer
(“Employment”) and as a Director for a period of twelve (12) months beginning on
the Effective Date. This Agreement is renewable for up to four (4) additional
twelve (12) month periods upon the mutual written consent of the parties within
thirty (30) days of the ending date of the then applicable term.


2. Scope of Employment.


(a) During the Employment, Executive will serve as President and Chief Executive
Officer of the Company. In that connection, Executive will (i) devote his
full-time attention and energies to the business of the Company and will
diligently and to the best of his ability perform all duties incident to his
employment hereunder; (ii) use his best efforts to promote the interests and
goodwill of the Company; and (iii) perform such other duties commensurate with
his office as the Board of Directors of the Company may from time-to-time assign
to him.


(b) Section 2(a) shall not be construed as preventing Executive from (i) serving
on corporate, civic or charitable boards or committees, or (ii) making
investments in other businesses or enterprises; provided that in no event shall
any such service, business activity or investment require the provision of
substantial services by Executive to the operations or the affairs of such
businesses or enterprises such that the provision thereof would interfere in any
respect with the performance of Executive's duties hereunder.


3. Compensation and Benefits during Employment. During the Employment, the
Company shall provide compensation to Executive as follows.
 
 
 

--------------------------------------------------------------------------------

 




(a) The Company shall pay Executive a base annual salary of $120,000 in equal
monthly installments of $10,000, subject to required withholdings.


(b) As additional consideration for signing this Agreement and for agreeing to
abide and be bound by its terms, provisions and restrictions, and in addition to
all other benefits described in this Agreement, Executive, his nominees and/or
assigns, shall receive up to an aggregate of 5,000,000 restricted shares of
Company common stock (the “Shares”) payable as follows: 1) 1,000,000 Shares
payable at the end of the twelve-month period immediately following the
Effective Date; and 2) assuming that this Agreement is subsequently renewed
pursuant to Section 1, 1,000,000 Shares payable at the end of each twelve-month
renewal, up to a maximum of four renewals.


In the event Executive’s employment terminates prior to the end of any twelve
month term of employment contemplated by this Agreement, Executive shall, in
lieu of the Share compensation provided for above, be entitled to Share
compensation as follows:


(i)  Death or Disability. If Executive dies or is disabled during any
twelve-month term of employment within this Agreement, Executive or Executive’s
estate, as the case may be, shall receive a pro rata portion of 1,000,000
restricted shares with respect to the existing twelve-month term based on the
number of days of the term during which Executive was employed at the time of
his death or disability. For example, if Executive dies after having served nine
months of a term, his estate shall receive 750,000 restricted shares. The shares
shall be payable within 15 days of the date of death or disability.
Notwithstanding the foregoing, if Executive dies during the initial twelve-month
period immediately following the Effective Date, his estate will be entitled to
received 1,000,000 shares rather than a pro-rata allocation.


(ii)  Termination by Executive “For Good Reason” or by Company “Without Cause”.
If Executive’s employment is terminated during any twelve-month term of
employment under this Agreement, by Executive “For Good Reason” (as such term is
defined in Section 8(d) hereof) or by the Company “Without Cause”, Executive
shall be entitled to receive 1,000,000 shares of restricted common stock to the
same extent he would have been entitled to such shares at the end of the term
except that such shares shall be payable within 15 days of the date of
termination.


(iii)  Termination by Company “With Cause”. If Executive’s employment is
terminated during any twelve-month term of employment under this Agreement by
the Company “With Cause” (as such term is defined in Section 8(c) hereof),
Executive shall forfeit all rights to Share compensation for such twelve-month
term and no payment of shares will be due to Executive.
 
 
 

--------------------------------------------------------------------------------

 


All Shares issuable pursuant to this Section 3(b) will be fully vested and shall
be transferable by Executive as of the date of receipt. During the term of
employment, in the event of a consolidation or merger or sale of all or
substantially all of the assets of the Company in which outstanding shares of
the Company’s common stock are exchanged for securities, cash or other property
of any other corporation, firm, partnership, joint venture, association, or
business entity, the Company is otherwise acquired or there is a change of
control of the Company (receipt of more than 50% of the outstanding shares of
the Company, the Company otherwise being acquired, or a change in control of the
Company are collectively referred to as an “Acquisition”), or in the event of
liquidation of the Company, so much of the 5,000,000 Shares issuable under this
Agreement that have not been issued to Executive shall immediately and fully
vest and shall also be transferable by Executive immediately prior to such
Acquisition or liquidation. The numbers of Shares are subject to adjustment from
time to time as set forth in this Section 3(b). In the event that the Company
shall at any time after the Effective Date (i) declare a dividend on the Common
Stock in shares of its capital stock, (ii) subdivide the outstanding Common
Stock, (iii) combine the outstanding Common Stock into a smaller number of
Common Stock, or (iv) issue any shares of its capital stock by reclassification
of the Common Stock (including any such reclassification in connection with a
consolidation or merger in which the Company is the continuing corporation),
then in each case, with respect to so much of the 5,000,000 Shares that have not
been issued to Executive, Executive shall be entitled to new, additional, or
different shares of Common Stock in proportion to such dividend, subdivision,
combination or issuance. This Section 3(b) shall otherwise apply to such new,
additional, or different shares of Common Stock to the extent applicable to the
Shares with respect to which they were distributed. For example, if the Company
declares a 2:1 stock dividend within thirty-six (36) months after the Effective
Date when Executive has received 2,000,000 Shares, Executive would thereafter be
entitled to receive 2,000,000 Shares at the end of the thirty-six (36),
forty-eight (48), and sixty (60) month periods (or an aggregate of 6,000,000
Shares) immediately after the Effective Date provided that Executive is employed
by the Company at the end of each of such periods. Such adjustment shall be made
successively whenever any event listed above shall occur. Any successor of the
Company shall be bound by this Section 3(b) as provided by Section 6(b) hereof.


(c) The Company shall reimburse Executive for business expenses incurred by
Executive in connection with the Employment in accordance with the Company’s
then-current policies.


(d) Executive will be entitled to participate in any health insurance or other
employee benefit plan which the Company may adopt in the future.


(e) Executive will be entitled to five (5) weeks of paid vacation per year.


(f) Executive will be entitled to participate in any incentive program or
discretionary bonus program of the Company which may be implemented in the
future by the Board of Directors.


(g) Executive will be entitled to participate in any stock option plan of the
Company which may be approved in the future by the Board of Directors.
 
 
 

--------------------------------------------------------------------------------

 
 
Any act, or failure to act, based upon authority given pursuant to a resolution
duly adopted by the Board or based upon the advice of counsel for the Company
shall be conclusively presumed to be done, or omitted to be done, by Executive
in good faith and in the best interests of the Company and thus shall not be
deemed grounds for Termination for Cause.


4. Confidential Information.


(a) Executive acknowledges that the law provides the Company with protection for
its trade secrets and confidential information. Executive will not use any of
the Company’s confidential business information or confidential technical
information in any way, either during or after the Employment with the Company,
except as required in the course of the Employment.


(b) Executive will strictly adhere to any obligations that may be owed to former
employers insofar as Executive’s use or disclosure of their confidential
information is concerned.


(c) Information will not be deemed part of the confidential information
restricted by this Section 4 if Executive can show that: (i) the information was
in Executive’s possession or within Executive’s knowledge before the Company
disclosed it to Executive; (ii) the information was or became generally known to
those who could take economic advantage of it; (iii) Executive obtained the
information from a party having the right to disclose it to Executive without
violation of any obligation to the Company, or (iv) Executive is required to
disclose the information pursuant to legal process (e.g., a subpoena), provided
that Executive notifies the Company immediately upon receiving or becoming aware
of the legal process in question. No combination of information will be deemed
to be within any of the four exceptions in the previous sentence, however,
whether or not the component parts of the combination are within one or more
exceptions, unless the combination itself and its economic value and principles
of operation are themselves within such an exception or exceptions.


(d) All originals and all copies of any drawings, blueprints, manuals, reports,
computer programs or data, notebooks, notes, photographs, and all other
recorded, written, or printed matter relating to research, manufacturing
operations, or business of the Company made or received by Executive during the
Employment are the property of the Company. Upon Termination of the Employment,
whether or not for Cause, Executive will immediately deliver to the Company all
property of the Company which may still be in Executive’s possession. Executive
will not remove or assist in removing such property from the Company’s premises
under any circumstances, either during the Employment or after Termination
thereof, except as authorized by the Company’s management.


(e) For a period of one (1) year after the date of Termination of the
Employment, Executive will not, either directly or indirectly, hire or employ or
offer or participate in offering employment to any person who at the time of
such Termination or at any time during such one (1) year period following the
date of Termination is or was an employee of the Company without the prior
written consent of the Company.
 
 
 

--------------------------------------------------------------------------------

 


5. Ownership of Intellectual Property.


(a) The Company will be the sole owner of any and all of Executive’s Inventions
that are related to the Company’s business, as defined in more detail below.


(b) For purposes of this Agreement, “Inventions” means all inventions,
discoveries, and improvements (including, without limitation, any information
relating to manufacturing techniques, processes, formulas, developments or
experimental work, work in progress, or business trade secrets), along with any
and all other work product relating thereto.


(c) An Invention is “related to the Company’s business” (“Company-Related
Invention”) if it is made, conceived, or reduced to practice by Executive (in
whole or in part, either alone or jointly with others, whether or not during
regular working hours), whether or not potentially patentable or copyrightable
in the U.S. or elsewhere, and it either: (i) involves equipment, supplies,
facilities, or trade secret information of the Company; (ii) involves the time
for which Executive was or is to be compensated by the Company; (iii) relates to
the business of the Company or to its actual or demonstrably anticipated
research and development; or (iv) results, in whole or in part, from work
performed by Executive for the Company.


(d) Executive will promptly disclose to the Company, or its nominee(s), without
additional compensation, all Company-Related Inventions.


(e) Executive will assist the Company, at the Company’s expense, in protecting
any intellectual property rights that may be available anywhere in the world for
such Company-Related Inventions, including signing U.S. or foreign patent
applications, oaths or declarations relating to such patent applications, and
similar documents.


(f) To the extent that any Company-Related Invention is eligible under
applicable law to be deemed a “work made for hire,” or otherwise to be owned
automatically by the Company, it will be deemed as such, without additional
compensation to Executive. In some jurisdictions, Executive may have a right,
title, or interest (“Right,” including without limitation all right, title, and
interest arising under patent law, copyright law, trade-secret law,
semiconductor chip protection law, or otherwise, anywhere in the world,
including the right to sue for present or past infringement) in certain
Company-Related Inventions that cannot be automatically owned by the Company. In
that case, if applicable law permits Executive to assign Executive’s Right(s) in
future Company-Related Inventions at this time, then Executive hereby assigns
any and all such Right(s) to the Company, without additional compensation to
Executive; if not, then Executive agrees to assign any and all such Right(s) in
any such future Company-Related Inventions to the Company or its nominee(s) upon
request, without additional compensation to Executive.


6. Successors.


(a) This Agreement shall inure to the benefit of and be binding upon (i) the
Company and its successors and assigns and (ii) Executive and Executive’s heirs
and legal representatives, except that Executive’s duties and responsibilities
under this Agreement are of a personal nature and will not be assignable or
delegable in whole or in part.
 
 
 

--------------------------------------------------------------------------------

 


(b) The Company will require any successor (whether direct or indirect, by
purchase, merger, consolidation or otherwise) to all or substantially all of the
business and/or assets of the Company to assume expressly and agree to perform
this Agreement in the same manner and to the same extent that the Company would
be required to perform it if no such succession had taken place. As used in this
Agreement, "the Company" shall mean the Company as hereinbefore defined and any
successor to its business and/or assets as aforesaid which assumes and agrees to
perform this Agreement by operation of law, or otherwise.


7. Indemnification. The Company shall to the fullest extent permitted by law or
as set forth in the Articles of Incorporation, and any future amendments, and
the Bylaws of the Company, indemnify, defend and hold harmless Executive from
and against any and all claims, demands, proceedings, liabilities, damages,
losses and expenses (including attorney's fees, court costs and disbursements)
arising out of the fact that he is or was a director or officer of the Company,
or the performance of his duties hereunder except in the case of Executive’s
gross negligence, willful misconduct, criminal conduct or violations of law. As
soon as practicable following the execution of this Agreement, the Company will
use its best efforts to purchase and maintain a Directors and Officers Liability
Insurance policy with a minimum liability limit of $1 million.


8. Termination.


This Agreement and the employment relationship created hereby will terminate (i)
upon the death or disability of Executive under Section 8 (a) or 8 (b); (ii)
with cause under Section 8 (c); (iii) for good reason under Section 8 (d); or
(iv) without cause under Section 8 (e).



 
(a)
Disability. Company shall have the right to terminate the employment of
Executive under this Agreement for disability in the event Executive suffers an
injury, illness, or incapacity of such character as to substantially disable him
from performing his duties without reasonable accommodation by Executive
hereunder for a period of more than thirty (30) consecutive days upon Company
giving at least thirty (30) days written notice of termination.




 
(b)
Death. This agreement will terminate on the Death of the Executive.




 
(c)
With Cause. Company may terminate this Agreement ten (10) days after delivery of
written notice to Executive for good cause which shall be: (1) Executive’s
willful, material and irreparable breach of this Agreement, (2) Executive’s
willful dishonesty, fraud or material misconduct with respect to the business or
affairs of the Company; (3) Executive’s conviction for a felony; or (4)
Executive’s gross negligence in the performance of his duties hereunder,
Executive’s intentional nonperformance of his duties hereunder, or Executive’s
inattention to his duties hereunder continuing for ten (10) days after receipt
of written notice of need to cure such performance, non-performance or
inattention.




 
(d)
Good Reason. The Executive may terminate his employment for “Good Reason” by
giving Company ten (10) days written notice if:



 
 

--------------------------------------------------------------------------------

 
 
(i) he is assigned, without his express written consent, any duties materially
inconsistent with his positions, duties, responsibilities, or status with
Company as of the date hereof, or a change in his reporting responsibilities or
titles as in effect as of the date hereof and such assignment or changes, as the
case may be, continue for ten (10) days following the receipt of the written
notice;
 


(ii) his compensation is reduced; or


(iii) Company does not pay any material amount of compensation due hereunder and
then fails either to pay such amount within the ten (10) day notice period
required for Termination hereunder or to contest in good faith such notice.
 
 

(e)
Without Cause. Company may terminate this Agreement without cause.



9. Obligations of Company upon Termination.


(a) In the event of the termination of Executive’s employment pursuant to
Section 8 (a), (b) or (c), in addition to any Share compensation to which
Executive may be entitled as provided in Section 3 hereof, Executive will be
entitled to the salary compensation earned by him hereunder as of the date of
such termination (plus, where applicable, life insurance or disability
benefits).


(b) In the event of the termination of Executive’s employment pursuant to
Section 8 (d) or (e), in addition to any Share compensation payable pursuant to
Section 3 hereof, Executive will be entitled to receive as severance pay in a
lump sum payment due on the effective date of termination, the greater, of (1)
an amount equal to the monthly salary compensation provided for in Section 3(a)
multiplied by a factor of three (3) in addition to all payments of salary earned
through the date of termination in one lump sum; or (2) an amount equal to the
sum of all remaining monthly salary compensation payments provided for in
Section 3(a) that Executive would have received had he remained employed through
the entire twelve-month term of this Agreement.


10. Other Provisions.


(a) All notices and statements with respect to this Agreement must be in
writing. Notices to the Company shall be delivered to the Chairman of the Board
or any vice president of the Company. Notices to Executive may be delivered to
Executive in person or sent to Executive’s then-current home address as
indicated in the Company’s records.


(b) This Agreement sets forth the entire agreement of the parties concerning the
subjects covered herein; there are no promises, understandings, representations,
or warranties of any kind concerning those subjects except as expressly set
forth in this Agreement.
 
 
 

--------------------------------------------------------------------------------

 


(c) Any modification of this Agreement must be in writing and signed by all
parties; any attempt to modify this Agreement, orally or in writing, not
executed by all parties will be void.


(d) If any provision of this Agreement, or its application to anyone or under
any circumstances, is adjudicated to be invalid or unenforceable in any
jurisdiction, such invalidity or unenforceability will not affect any other
provision or application of this Agreement which can be given effect without the
invalid or unenforceable provision or application and will not invalidate or
render unenforceable such provision or application in any other jurisdiction.


(e) This Agreement will be governed and interpreted under the laws of the United
States of America and the laws of the State of Texas as applied to contracts
made and carried out in Texas by residents of Texas.


(f) No failure on the part of any party to enforce any provisions of this
Agreement will act as a waiver of the right to enforce that provision.


(g) Section headings are for convenience only and shall not define or limit the
provisions of this Agreement.


(h) This Agreement may be executed in several counterparts, each of which is an
original. It shall not be necessary in making proof of this Agreement or any
counterpart hereof to produce or account for any of the other counterparts. A
copy of this Agreement signed by one party and faxed to another party shall be
deemed to have been executed and delivered by the signing party as though an
original. A photocopy of this Agreement shall be effective as an original for
all purposes.


11. Summary of Terms of Employment


Effective Date
June 1, 2006
   
Term
One year, renewable
   
Office / Position
President and Chief Executive Officer
   
Salary
$10,000 per month


 
 

--------------------------------------------------------------------------------

 



By signing this Agreement, Executive acknowledges that he (i) has read and
understood the entire Agreement; (ii) has received a copy of it (iii) has had
the opportunity to ask questions and consult counsel or other advisors about its
terms; and (iv) agrees to be bound by it.


Executed to be effective as of the Effective Date.



TRUE NORTH ENERGY CORP.     EXECUTIVE                 By: /s/ Massimiliano
Pozzoni     /s/ John Folnovic

--------------------------------------------------------------------------------

Massimiliano Pozzoni    

--------------------------------------------------------------------------------

John Folnovic President      

   
 
 

--------------------------------------------------------------------------------

 
 